Citation Nr: 1722148	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-28 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for sciatic neuropathy with lumbar spondylosis and spondylolisthesis.

2.  Entitlement to a rating in excess of 40 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to October 1951.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Board remanded this appeal for a Board hearing, which was held in May 2015 at the RO before a Veterans' Law Judge who has since retired from the Board.  In May 2017, the Veteran was informed of his right to testify at a new hearing, and responded that he did not wish to appear at a hearing and he asked the Board to consider his case on the evidence of record.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to a rating in excess of 40 percent for sciatic neuropathy with lumbar spondylosis and spondylolisthesis and in excess of 60 percent for radiculopathy of the lower left extremity are REMANDED to the agency of original jurisdiction (AOJ).  


FINDING OF FACT

For the entire rating period, the Veteran's service-connected left lower extremity radiculopathy has been manifested by at least severe constant pain, difficulty ambulating without use of a cane and brace, trophic changes on the left leg, loss of strength in the left leg, and consistent reports of muscle atrophy in the left calf.


CONCLUSION OF LAW

For the entire rating period, the criteria for at least a 60 percent rating for radiculopathy, lower left extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


Left Lower Extremity Radiculopathy

In a May 2010 rating decision, the RO continued a 40 percent rating for radiculopathy of the left lower extremity.  Though some examiners have stated that the peroneal nerve has been affected, others have indicated that the sciatic nerve is affected.  Thus, the Veteran has been rated under the criteria for the sciatic nerve, 38 C.F.R. § 4.124a, DC 8520, which is more favorable to the claim.  

DC 8520 provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost) warrants an 80 percent rating.

Prior to the present claim, a January 2008 VA treatment note states that "atrophy of anterior compartment muscles" of the left lower extremity was present also described as "mild atrophy of the left upper calf."  A February 2008 VA examination noted muscle atrophy in the left leg.  The Veteran also reported radiation of pain into his left leg on movement that was aggravated after sitting or standing for 15 minutes and had lost his left ankle reflex.  By May 2008, the Veteran experienced significant left foot dorsiflexion beyond neutral, decreased pinprick sensation over the left toe and lateral aspect of the shin.

In a January 2010 statement, the Veteran's daughter noted that the Veteran had atrophy in his left leg and foot, and that the Veteran's pain limited his mobility more than ever.  In fact, his pain was so severe that bedsheets touching his legs would sometimes cause him pain.

At an April 2010 VA examination the Veteran reported intermittent severe pain travelling to the left leg and left foot that was exacerbated by physical activity and relieved with rest.  The Veteran also reported a history of falls, being able to only walk 10 yards in three minutes, and being unable to stand or walk for five minutes during a flare up.  By this time, he used a brace of his left leg/ankle and a cane to walk because of left foot drop.  Muscle atrophy in the left leg was noted with leg measurements of 33 centimeters on the right and 31 centimeters on the left.  Left leg reflexes were normal at the knee and absent at the ankle.  The deep peroneal nerve was thought to be the nerve group causing the Veteran's symptoms.

At a March 2013 VA examination, it was reported that the Veteran was experiencing sciatica in the left leg due to his back disability.  This caused severe constant and intermittent pain and numbness as well as moderate parethesias in the left leg.  On testing, the Veteran had active movement against some resistance for ankle plantar flexion and active movement against gravity for ankle dorsiflexion.  Muscle atrophy was also noted in the left leg, with the right leg measuring 34 centimeters and the left leg measuring 32.5 centimeters.  Reflexes were absent at the ankle and were hypoactive at the knee and brachioradialis.  Deep tendon reflexes were absent in the lower leg/ankle and left foot/toes.  Some trophic changes were noted on the left leg, which was reported to be shiny and hairless in the middle of the calf, while the right leg had some hair on the dorsum of the foot.  Incomplete paralysis of the sciatic nerve was noted, the severity of which was not indicated.  It was noted that the Veteran uses a cane and a brace to walk as well as a walker on occasion.

Given the severity of the symptoms described above, including severe constant pain, difficulty ambulating without use of a cane and brace, trophic changes on the left leg, loss of strength in the left leg, and consistent reports of muscle atrophy in the left calf, the Board finds that a 60 percent rating is warranted for left lower extremity radiculopathy under DC 8520 for severe incomplete paralysis.  

The Board notes that this intermediary grant is entirely beneficial to the Veteran.  Although the case is being remanded for additional development, the Board finds that it is not precluded from awarding the benefits as set forth above.  Additionally, the Veteran is not prejudiced by this action.  To the extent that any higher rating is warranted, this aspect of the case remains and it is further addressed in the remand section below.

ORDER

For the entire rating period, a 60 percent rating for radiculopathy of the lower left extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has indicated that his disabilities have worsened since the last VA examination of record.  Specifically, at the May 2015 Board hearing, the Veteran and his daughter have indicated that his disabilities have worsened since his last VA examination in 2013.  The VA treatment records in the claims file also note statements of the Veteran that his disabilities are always getting worse.  The Board finds that a remand is necessary to afford the Veteran new VA examinations of his service-connected disabilities to assess the current severity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the Veteran's back examination, the Board notes that the Veteran was initially sciatic neuropathy with lumbar spondylosis L-4-5, and spondylolisthesis, L5-S1 was rated under 38 C.F.R. § 4.73, DCs 5293 and 5295 (2002), for intervertebral disc syndrome (IVDS) and lumbosacral strain.  These DCs are no longer in effect.  The applicable DCs under the current rating criteria for IVDS and lumbosacral strain are 38 C.F.R. § 4.71a, DCs 5237 and 5243 (2016), which became effective September 26, 2003.  Because the Veteran's claim was filed in 2007, after the new rating criteria became effective, his low back disability should be rated solely under the new criteria.

In this vein, the Board notes a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes would require incapacitating episodes of more than 6 weeks during the past 12 months.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (emphasis added).  Thus, an increased rating for the spine based on IVDS is available only if a physician prescribed bedrest for 6 or more weeks in a one year period to treat IVDS.

In evaluating the Veteran's low back disability to determine if a rating higher than 40 percent is warranted, the examiner should also determine address the applicable rating criteria for the spine which would entitle the Veteran to a rating in excess of 40 percent, i.e. whether there is unfavorable ankylosis of the entire spine or entire thoracolumbar spine.  "Any associated objective neurological abnormalities," including radiculopathy in the lower extremities, must be also be assessed.

In rating the Veteran's low back disability, and commenting upon any functional effects thereof, the examiner should note the Veteran's statements.  Specifically, the Veteran noted that he sometimes has trouble getting up, which he believes is due to muscle atrophy in his legs; that he cannot walk without pain; that he has fallen in the past; and that his pain on an average day is 8 on a scale of 1 to 10.  The Veteran also reported that he has to sit down for part of the day and recover from what he is doing.  He also states that doctors have told him that his back problem is so severe that surgery is not a viable option.

With regard to potential ankylosis of the spine, at a September 2007 examination, there was also an indication that the Veteran stood "with forward flexed posture of the axial skeleton."  However, at an April 2010 VA examination, it was reported that the Veteran had no ankylosis of the thoracolumbar spine.

With regard to the Veteran's left lower extremity radiculopathy, the examiner should note that the Veteran has a history of left foot drop.  The Veteran has reported that about a year prior to the February 2008 VA examination of record he developed a profound weakness in his left lower leg and was "dragging" his left foot.  Contemporaneous treatment records reveal that the Veteran however had good left ankle eversion power and plantar flexion power, though by November 2008, his left foot dorsiflexion and eversion were very weak.   It was noted in a February 2008 treatment note that the Veteran's orthopedic surgeon at VA thought that the foot drop was due to his back disability or peroneal nerve entrapment or both.  In a March 2009 private treatment record, the Veteran's physician opined that the Veteran's left leg radiculopathy with foot drop could be due to his low back condition or his nonservice-connected bilateral knee replacements.  Thus, the examiner should differentiate, if possible, between the Veteran's neurological symptoms due to his low back disorder and other nonservice-connected disorders.

With regard to his other symptoms, the Veteran requires use of a leg brace on the left leg to help him walk; his leg pain sometimes prevents him from sleeping; and that he can only stand or sit for fifteen minutes.  

Relevant ongoing medical records should also be requested. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from June 2010 to present.

2.  Thereafter, schedule the Veteran for the appropriate VA examination(s) so as to determine the current level of severity of his low back disability and left leg radiculopathy.  The entire claims file must be reviewed by the examiner.

(A) The examiner must address whether there is ankylosis of the entire spine or entire thoracolumbar spine.  If ankylosis is present, the examiner should state whether the ankylosis is favorable ankylosis or unfavorable ankylosis.

(B) The Veteran has also reported having IVDS.  The examiner should state whether the Veteran's IVDS has resulted in incapacitating episodes of at least 6 weeks in duration for each 12 month period from 2009 to present.  The examiner should note an "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Thus, if the Veteran has not been prescribed bedrest by a physician, he has not had an "incapacitating episode" of IVDS as contemplated by the rating criteria or the disability benefits questionnaire.

(C) Identify whether and to what extent the Veteran has lumbar radiculopathy in the right lower extremity and whether the Veteran's radiculopathy in the left lower extremity results in complete paralysis of the sciatic nerve.  Additionally, with regard to the Veteran's left leg foot drop, the examiner should opine whether the foot drop is due to the Veteran's service-connected low back disability or a nonservice-connected disability, to include his knee disability.

Identify any other associated objective neurologic abnormalities

(D) The examiner should comment on the functional effects of the Veteran's service-connected disabilities on the Veteran's daily life and employment.

A rationale for all opinions expressed should be provided.

3.  Finally, readjudicate the issues remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


